Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 10, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150132                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 150132
                                                                    COA: 315870
                                                                    Oakland CC: 2012-242361-FH
  KEYON LECEDRIC ROBERTSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 21, 2014
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  We further ORDER the Oakland Circuit Court, in accordance with Administrative Order
  2003-03, to determine whether the defendant is indigent and, if so, to appoint attorney
  Timothy P. Flynn, if feasible, to represent the defendant in this Court. If this
  appointment is not feasible, the trial court shall, within the same time frame, appoint
  other counsel to represent the defendant in this Court.

         The parties shall file supplemental briefs within 42 days of the date of the order
  appointing counsel, addressing whether the Court of Appeals erred by revising the circuit
  court’s orders granting the defendant’s motion to suspend and dismiss the case. The
  parties should not submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 10, 2015
           t0603
                                                                               Clerk